Citation Nr: 0710188	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability (claimed as herniation of C5-6 disc) as secondary 
to the service connected disability of mechanical low back 
pain.

2.  Service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
January 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.   

This case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The basis for the veteran's service connection claim for 
cervical spine disability is that the disability is secondary 
to the service connected disability of mechanical low back 
pain.  The veteran's representative has correctly noted that 
although the veteran underwent a VA examination in January 
2005, the claims file does not contain a nexus opinion 
regarding the etiology of the her cervical spine disability, 
to include whether or not it was caused or aggravated by 
mechanical low back pain.  

The Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With regard to the psychiatric disability issue, review of 
the claims file suggests that only the possibility of post-
traumatic stress disorder (PTSD) due to claimed inservice 
stressors has been considered.  However, the record includes 
other psychiatric diagnoses as well, including depression and 
bi-polar disorder.  Service medical records document mental 
health problems during service which appear to have been 
attributed to a personality disorder.  To further complicate 
this issue, the claims file includes a November 2005 claim of 
service connection for depression secondary to the veteran's 
service-connected low back disability.  Under the particular 
circumstances of this case, the Board believes that the issue 
should be broadly viewed as service connection for an 
acquired psychiatric disability (to include PTSD, depression, 
bi-polar disorder, and any other mental disorder which may be 
diagnosed) on both a direct and a secondary basis.  
Appropriate development of this broad issue is necessary 
before the Board may undertake appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished 
appropriate VCAA notice regarding the 
issue of entitlement to service 
connection for an acquired psychiatric 
disability (to include PTSD, depression, 
bi-polar disorder, and any other mental 
disorder which may be diagnosed) on both 
a direct and a secondary basis.  

2.  Appropriate action should be 
undertaken to obtain copies of any 
treatment for psychiatric symptoms prior 
to the veteran's entry into service. 

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's cervical disc 
displacement.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
opine whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current chronic cervical spine 
disability was caused, or aggravated by, 
her service connected mechanical low back 
pain and lumbar spine degenerative disc 
disease.  

4.  The veteran should also be scheduled 
for a VA psychiatric examination for the 
purpose of ascertaining the nature and 
etiology of any current acquired 
psychiatric disorders.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Any indicated special tests 
should be accomplished.  The examiner 
should clearly report all acquired 
psychiatric disorders found to be 
present.  

     a)  As to each such current acquired 
psychiatric disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such disorder 
is causally related to the veteran's 
service.  

     b)  The examiner should also offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any current acquired 
psychiatric disorder is proximately due 
to or caused by, or aggravated by, the 
veteran's service-connected low back 
disability.  

    c)  If the examiner finds that any 
current acquired psychiatric disability 
preexisted service, then the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
disorder increased in severity during 
service beyond the natural progress of 
the disease. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for cervical spine disability 
on a secondary basis.  The RO should also 
determine if service connection is 
warranted for any current acquired 
psychiatric disability on a direct basis 
and/or, as secondary to the service-
connected low back disability.  The RO's 
review should include consideration of 
the presumption of soundness as may be 
applicable based on evidence of record.  
The veteran and her representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


